DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1 and 4-33 under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 6046058) has been modified in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 6046058).
Regarding claim 1, Sun teaches a color coded test strip comprising a base layer (28), wherein the base layer (28) comprises a groove (34a-34f) for containing a testing element strip (14, 16 and 18) therein; the test strip comprising a sample applying 
Regarding claim 4, the base layer (28) comprises a back side and a front side, the groove (34a-34f) is located on the back side or front side of the base layer, and the covering element covers the front side or back side of the base layer.
Regarding claim 5, the detection apparatus further comprises an opening (26) that is communicated with the sample chamber, to allow liquid to enter into the sample chamber from the opening.
Regarding claim 6, the base layer (28) is a rigid base layer and the covering layer (16) is a flexible or rigid covering layer.
Regarding claim 7, the base layer (28) has a certain thickness and the thickness of the covering layer (16) is less than that of the base layer.  (Refer to Figure 2-3)
Regarding claim 8, the opening is located on a base layer and the opening is used to allow the fluid sample to flow into the sample chamber.  (Refer to Figure 3)
Regarding claim 9, the opening is located on the covering layer (16), and the opening is for allowing the fluid sample to flow into the sample chamber.

Regarding claim 11, the opening is formed by hollow' adjacent areas at the bottom of the groove.
Regarding claim 12, the sample chamber is located at one end of the base layer (18) and at the upstream of the labeled area of the testing strip wherein the labeled area is at the upstream of the test area.
Regarding claim 13, the detection apparatus further comprises a structure that reduces, limits or eliminates capillary flow and prevents liquid from flowing through a capillary gap formed between the test strip and a side wall of a card slot.  (Refer to Figure 4)
Regarding claim 14, the structure that reduces capillary' flow' is on a side wall of a card slot. (Refer to Figure 4)
Regarding claim 15, the structure that reduces, limits or eliminates capillary flow is a protruding tenon structure, so as to keep a certain distance between the test strip and the side wall of the card slot, thereby reducing, limiting, and eliminating the capillary gap formed between a test strip and a side wall of a card slot.  (Refer to Figure 4)
Regarding claim 16, the structure that reduces, limits or eliminates capillary' flow is located at the upstream of a labeled area of a testing element, or the downstream of a testing area, or the upstream of a sample chamber. (Refer to Figure 4)
Regarding claim 17, the structure that reduces capillary' flow is located at the upstream of a labeled area.

Regarding claim 19, the sample chamber comprises a beveled area that enlarges the volume of collectable samples.  (Refer to Figure 4)
Regarding claim 20, the sample chamber comprises an area that makes the side wall of the formed sample chamber to become thin, thereby increasing the volume of collectable samples in the area.  (Refer to Figure 4)
Regarding claim 21, the beveled area is located in the vicinity of the opening.  (Refer to Figures 2 and 4)
Regarding claim 22, the groove (34a-34f) further comprises an exhaust structure, and when the liquid sample enters the card slot, a part of the gas in the card slot is exhausted from the card slot via the structure.
Regarding claim 23, the exhaust structure is located at the bottom of the groove.  (Refer to Figure 4)
Regarding claim 24, the exhaust structure is a groove structure. (Refer to Figure 4)
Regarding claim 25, one end of the exhaust structure is communicated with the groove and the other end is communicated with outside atmosphere.  (Refer to Figure 4)
Regarding claim 26, one end of the exhaust structure is communicated with the groove and the other end is communicated with the opening.  (Refer to Figure 4)

Regarding claim 28, the liquid channel is disposed at the upstream of an opening.  (Refer to Figure 4)
Regarding claim 29, the liquid channel is disposed on a sample chamber.  (Refer to Figure 4)
Regarding claim 30, the liquid channel is disposed at the bottom of a sample chamber.  (Refer to Figure 4)
Regarding claim 31, the liquid channel exposes a portion of the test strip.  (Refer to Figures 2-4)
Regarding claim 32, the liquid channel exposes an end portion of a sample applying area of the test strip.  (Refer to Figure 4)
Regarding claim 33, the size of the liquid channel makes the liquid sample stored in the sample chamber unable to flow-out of the sample chamber through the liquid channel due to the surface tension.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. Applicants argue that Sun does not teach wherein the covering layer covers the groove on the base layer to form a partially sealed first sealed channel and a second channel the first sealed channels accommodate the test area of the testing strip and the second sealed channel forms the sample chamber for collecting a fluid sample and for containing the fluid sample therein.  Refer to the rejection above.  Examiner respectfully disagrees.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798